DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-16, 21-23 and 35-36 are directed to an allowable method of using a particular device.  Pursuant to the procedures set forth in MPEP § 821.04(a), the requirement for election of invention set forth in the Office action mailed on 03/02/2021, is hereby withdrawn and claims 17-20 and 24-34 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the election of invention requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the election requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Specifically, the rejoined claims require all the same limitations of the allowable independent claim, specifically the device of claim 14.  Thus, the rejoined claims are allowable because they require all the limitations of an allowable claim.  See MPEP § 821.04.

Reasons for Allowance
Claims 14-36 are allowed because the prior art fails to teach or suggest, in SLA (“method for solidifying a photopolymerizable, diffusely reflecting material by irradiation, comprising: performing irradiation of a surface to be solidified through a transparent material confining element into the material, wherein the material coats the transparent material confining element”), adapting a) a thickness of the material confining element and b) at least one of a coated surface, a construction field, and a surface to be solidified of the material to one another such that the thickness of the material confining element is at least 1/4 of a diameter of at least one of the coated surface, the construction field, and the surface to be solidified, respectively.  The closest prior art teaches SLS, not SLA (SCOTT, US 2018/0079029).  In addition, although transparent material confining element thicknesses, diameter, etc. are known optimization variable, yet the SLA prior art fails to teach or suggest adapting a) a thickness of the material confining element and b) at least one of a coated surface, a construction field, and a surface to be solidified of the material to one another such that the thickness of the material confining element is at least 1/4 of a diameter of at least one of the coated surface, the construction field, and the surface to be solidified, respectively (see e.g. US 2020/0032062; US 2020/0282650; US 2019/0224918).  Thus, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 14-36 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743